DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 9/29/2022.
Claims 1-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 9/29/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "during wash" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  This should read “during the wash cycle” for proper antecedent basis.
Claim 1 recites the limitation “determining mechanical agitation power in the automatic laundry washing machine during wash…W/Kg”.  It is unclear as recited whether this is an active method step or simply an inherent characteristic of the constructed washing machine, i.e. high specification motor.  Examiner suggests “conducting a measurement of mechanical agitation power in the automatic laundry washing machine during the wash cycle”, e.g. in claim 13, for clarity.  
It is further unclear whether the power is measured as function of motor watts per Kg per laundry load or per the contacted liquid load (water + laundry).  Here, Examiner suggests Applicant clarify the calculation as “(Power Used for Agitation)/(Weight of Dry Fabrics”).
Claim 4 recites “said LAS”.  There is insufficient antecedent basis for this limitation in the claims.  Applicant amended the claim to remove the acronym.  Applicant should recite “said linear alkyl benzene sulphonate”.
Claim 8 recites “two cartridges, one of which is configured to house a high-agitation liquid laundry detergent composition, and the other of which is configured to house a low- agitation liquid laundry detergent composition”.  The term “high” and “low” in claim 8 is a relative term which renders the claim indefinite. The term “high” and “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Applicant must clarify in the claims what constitutes “high-agitation” and “low-agitation” (e.g. claims 9 or 10) and the functionality with respect to the claimed determined mechanical agitation power (e.g. claim 12; see also omitting essential structural cooperative relationships rejection below).
Claim 13 recites the limitation “conducting another measurement of the mechanical agitation power”.  It is confusing as recited whether this is a second “determining the mechanical agitation power” or a separate and different method step.
Claim 14 recites the limitation “Through-the-Wash dosage of from 50 ppm to 1000 pm”.  It is unclear as recited whether the ppm is with respect to the suds suppressor or other wash liquor additives.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “said high-agitation liquid detergent composition is added…into the wash liquor during step (c)” and “the low-agitation liquid detergent composition is added into the wash liquor during step (c) if the determined mechanical agitation power is equal to or below 12 W/kg” (Specification at p. 3 lines 11-16).  Otherwise there being no relationship between the claimed high-agitation and low-agitation with respect to any of the other method steps of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bennie et al. (EP 2767581 A1) (cited by Applicant) in view of Ircha et al. (DE 10151696 A1) (cited by Applicant) (machine translation attached).
Re claim 1, Bennie discloses a method of treating fabrics using an automatic laundry washing machine (abstract), comprising the steps of: 
a) providing an automatic laundry washing machine configured for adding a plurality of detersive actives during a wash cycle, wherein said plurality of detersive actives comprise at least one agitation-sensitive ingredient (¶ [0006]-[0009], ¶ [0016]-[0017] alkyl benzene sulphonate, see also ¶ [0053] Other Ingredients…polyester soil release polymer) (regarding “agitation-sensitive”, Examiner notes that all detersive additives for washing are to some extent “agitation-sensitive” in that it requires agitation for fabric penetration, here EP 2767581 A1 teaches all of Applicant’s disclosed “agitation-sensitive” ingredients, therefore rendering the function of agitation-sensitive inherent or obvious.  See MPEP 2114.  Functional Language.); 
c) adding said at least one agitation-sensitive ingredient into a wash liquor (¶ [0015]); and 
d) operating said automatic laundry washing machine to treat fabrics by using said wash liquor (¶ [0006]-[0009], [0015]).
Bennie does not explicitly disclose determining mechanical agitation power in the automatic laundry washing machine during wash; adding said at least one agitation-sensitive ingredient into a wash liquor, provided that the determined mechanical agitation power is more than 12 W/kg. 
However, Ircha discloses it is known in the washing machine art (¶ [0029]) to have a mechanical agitation power in the automatic laundry washing machine during wash more than 12 W/kg (¶ [0030]-[0031] 300 W power consumption to 5 kg of load).  With respect to “determining mechanical agitation power”, Examiner notes that the broadest reasonable interpretation of the method includes determination at the time of design, i.e. specification of the motor selected such to yield sufficient power.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Bennie to further include a mechanical agitation power of more than 12 W/kg, as suggested by Ircha, in order to ensure sufficient agitation and cleaning.
Re claim 2, Bennie further discloses wherein said determined mechanical agitation power is more than 17 W/kg (¶ [0030]-[0031] 300 W / 5 KG).
Re claim 3, Bennie further discloses wherein said at least one agitation-sensitive ingredient comprises a lipase (¶ [0037]-[0039], [0120]-[0121] lipase); and wherein said lipase is added into the wash liquor during step (c) to achieve a Through-the-Wash dosage of from 0.05 ppm to 2 ppm (see e.g. ¶ [0157] 1ppm).
Re claim 4, Bennie further discloses wherein said at least one agitation-sensitive ingredient comprises a C10-C20 linear alkyl benzene sulphonate (¶ [0017], C10-C13); and wherein said LAS is added into the wash liquor during step (c) to achieve a TTW dosage of from 100 ppm to 1500 ppm (¶ [0140] 0g/L to 5g/l; see also ¶ [0156], [0164]-[0165] 8-20 wt% LAS in detergent; combined = 0 to 1000 ppm with respect to wash liquor) (Examiner notes the specific ratio range is an obvious optimization of a known result effective variable, i.e. dosage of LAS affects cleanliness to cost). See MPEP 2144.05(II) Routine Optimization.
Re claim 5, Bennie further discloses wherein said at least one agitation-sensitive ingredient comprises a polyester-based soil release polymer (¶ [0053], [0067], [0071]-[0072]); and wherein said SRP is added into the wash liquor during step (c) to achieve a TTW dosage of from 5 ppm to 150 ppm (¶ [0140] 0g/L to 5g/l; see e.g. ¶ [0156], [0164], [165] 0-1.4 cellulose polymer; combined = 0 to 280 ppm polymer with respect to wash liquor) (with respect to polyester-based soil release polymer, Examiner notes the specific ratio range is an obvious optimization of a known result effective variable, i.e. dosage of additive affects cleanliness to cost, where it is expected that similar polymers have effective dosages in similar ranges and it being obvious to obtain 5 ppm to 150 ppm on routine experimentation).  See MPEP 2144.05(II) Routine Optimization.
Re claim 6, Regarding “wherein the wash liquor is substantially free of the agitation-sensitive ingredient before the addition in step (c)”.  It is expected that prior to addition of detergent/additives there would therefore be no agitation-sensitive ingredient there-before the first addition.
Re claim 7, Regarding “wherein the wash liquor comprises the agitation-sensitive ingredient before the addition in step (c), but at a lower Through-the-Wash dosage”, the use of a “pre-treat” using the same detergent is known (¶ 0009], claim 12), therefore it is known to have a lower Through-the-Wash dosage once said pre-treated fabric is submersed in the full wash liquor.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennie in view of Ircha, as applied above, and further in view of Burgess (US 2013/0175293 A1).
Re claims 8-1, Bennie/Ircha discloses as shown above and Bennie further discloses at least two compositions for contacting the fabric (¶ [0005]-[0006] (i) lipid esterase followed by (iii) laundry detergent composition; Examiner notes that the laundry detergent compositions includes additives such as LAS or soil release polymer similar to Applicant’s disclosure, such that the “high-agitation” composition is necessarily met by the same compositions as the disclosure, and the absence thereof in the first treatment therefore satisfies “low-agitation”) Re claims 9-10, wherein said high-agitation liquid laundry detergent composition comprises said at least one agitation-sensitive ingredient, and wherein the low- agitation liquid laundry detergent composition is substantially free of said at least one agitation-sensitive ingredient; wherein said high-agitation liquid laundry detergent composition comprises said at least one agitation-sensitive ingredient at a first concentration, and wherein the low-agitation liquid laundry detergent composition comprises said at least one agitation-sensitive ingredient at a second, lower concentration (see Examiner’s note directly above, LAS and soil release polymers satisfy the agitation-sensitive ingredient, and the absence thereof in an esterase treatment is therefore substantially free or a second, lower concentration, i.e. zero).  Re claim 11, wherein said low-agitation liquid detergent composition is a pre-treatment formulation that is added into the wash liquor before step (c), and wherein said high-agitation liquid detergent composition is added subsequently into the wash liquor during step (c) (¶ [0005]-[0006] esterase is a pre-treatment)   Bennie/Irchas does not explicitly disclose two cartridges, one of which is configured to house a high-agitation liquid laundry detergent composition, and the other of which is configured to house a low-agitation liquid laundry detergent composition.   
However, Burgess discloses it is very old and well-known in the laundry washing machine art (abstract) to provide at least two cartridges (ref. 20, 21, 22) configured to house separate liquid laundry detergent compositions (¶ [0029]).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the laundry washing machine of Bennie/Ircha to further includes at least two cartridges for the separate liquid laundry detergent compositions, as suggested by Burgess, in order to provide an automatic refillable dispensing system.

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, suggest or motivate wherein said low-agitation liquid detergent composition is added into the wash liquor during step (c) if the determined mechanical agitation power is equal to or below 12 W/kg, in the context of claim 12.
Similarly, the prior art of record does not teach, suggest or motivate e) conducting another measurement of the mechanical agitation power in the automatic laundry washing machine; and f) subsequently, adding a suds suppressor into said wash liquor if the measured mechanical agitation power decreases below 12 W/kg, in the context of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130185872A1 note use of current to determine whether motor torque is sufficient for cycle operation, with correction as adding liquid, different agitation profile, spin time.
CN1197137A note use of current as compared to standard value and adjustment of water, detergent mixture and time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711